199 F.2d 758
ACE GRAIN COMPANY, Inc., Judgment Creditor Appellant,v.RHODE ISLAND INSURANCE COMPANY, Judgment Debtor Appellee,and Doeskin Products, Inc., Third Party Appellee.
No. 69, Docket 22410.
United States Court of Appeals Second Circuit.
Argued Nov. 12, 1952.Decided Dec. 1, 1952.

Otto & Easterday, New York City, Henry E. Otto and Samuel C. Otto, New York City, of counsel, for judgment-creditor-appellant.
Kresel & Meyerson, New York City, Isidor J. Kresel, New York City, of counsel, for Thomas J. Meehan, Director of Business Regulation of Rhode Island, Receiver for Rhode Island Ins. Co.
Rein, Mound & Cotton, New York City, Bert Cotton, New York City, of counsel, for Rhode Island Ins. Co., judgment-debtor-appellee.
Before AUGUST N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
The order is affirmed on the opinion of the court below 107 F.Supp. 80.